DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 9/20/2021. 
Claims 1 – 17 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 2, 5, 7 – 9, 11 – 12, 15, & 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiv[ing] updated location data of [a] shipping container,” “report said location data of said shipping container upon request,” “associate a vaccine stored within said vaccine shipping container and a patient assigned to the vaccine,” “receive post-delivery data associated with said vaccine,” “send a report” (claim 1) / “identifying said vaccine with vaccine data,” “placing said vaccine into a shipping container”, “shipping said vaccine to a destination”, “tracking said vaccine and reporting said tracking of said vaccine,” “receiving said vaccine at a destination”, “verifying chain of custody of said vaccine,”  “monitoring internal and external data received,” “determining updated vaccine data… from said internal and external data,” “notifying said patient via said patient… of said updated vaccine data” (claim 11). 

	2A Prong 1: The limitations of “receiv[ing] updated location data of [a] shipping container,” “report said location data of said shipping container upon request,” “associate a vaccine stored within said vaccine shipping container and a patient assigned to the vaccine,” “receive post-delivery data associated with said vaccine,” “send a report” (claim 1) / “identifying said vaccine with vaccine data,” “placing said vaccine into a shipping container”, “shipping said vaccine to a destination”, “tracking said vaccine and reporting said tracking of said vaccine,” “receiving said vaccine at a destination”, “verifying chain of custody of said vaccine,”  “monitoring internal and external data received,” “determining updated vaccine data… from said internal and external data,” “notifying said patient via said patient… of said updated vaccine data” (claim 11), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components (i.e., providing shipping and vaccine updates to stakeholders). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in fundamental economic practices, a commercial interaction, business relation, or while managing relationships between people, but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional element of “live-delivery monitoring system” is recited at a high level of generality (see, e.g., the instant spec., para. 20); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “automatic chain of custody monitoring system” is recited at a high level of generality (see, e.g., the instant spec., para. 21); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “shipment tracking and notification system” is recited at a high level of generality (see, e.g., the instant spec., para. 21); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “automated computer system” is recited at a high level of generality (see, e.g., the instant spec., para. 21); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “post-delivery monitoring system” is recited at a high level of generality (see, e.g., the instant spec., para. 20 and 27); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “first computer” is recited at a high level of generality (see, e.g., the instant spec., para. 21); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “processor” is recited at a high level of generality (see, e.g., the instant spec., para. 27); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “data storage” is recited at a high level of generality (see, e.g., the instant spec., para. 27); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “second computing device” is recited at a high level of generality (see, e.g., the instant spec., para. 21); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  
 The additional element of “user interface” is recited at a high level of generality (see, e.g., the instant spec., para. 27); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). The additional element of “network connection” is recited at a high level of generality (see, e.g., the instant spec., para. 27); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). The additional element of “manufacturing a vaccine at a vaccine manufacturer” (in claim 11) is recited at a high level of generality (see, e.g., the instant spec., para. 32); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the field of medicine (see MPEP 2106.05(h)). The additional element of “administering vaccine to a patient” is recited at a high level of generality (see, e.g., the instant spec., para. 34); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the field of medicine (see MPEP 2106.05(h)). The additional element of “providing a tracking software application to a patient computing device” is recited at a high level of generality (see, e.g., the instant spec., para. 28); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). 
The additional elements of “tamper-sensor configured to generate an automated alert upon activation,” and “digitally tracked and verified record of a chain of custody” are insignificant extra-solution (pre-solution) activities, such as mere data gathering, that are appended to the judicial exception and do not amount to integration of the judicial exception into a practical application because adding steps that amounts to mere data gathering or nominal / tangential additions to a process that only recites providing shipping and vaccine updates to stakeholders and does not add a meaningful limitation to the process of providing shipping and vaccine updates (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above recited additional elements that: (i) merely invoke the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); (ii) generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), do not provide an inventive concept, and therefore do not add significantly more (i.e., an inventive concept) to the abstract idea.
The extra-solution activity of “tamper-sensor configured to generate an automated alert upon activation” is well-understood, routine, conventional activity that is merely appended to the judicial exception, as evidenced by the generic description in the instant specification, para. [0009]: “loT sensor designed for tamper resistance monitoring” and para. [0033]: “the vaccine is constantly monitored for… tampering… the process continues with a tamper check” (also see Berkheimer Memo, § (III.)(A.)(1.)), and therefore does not amount to significantly more. The extra-solution activity of “chain of custody monitoring system comprising digitally tracked and verified record of a chain of custody” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See Berkheimer Memo and MPEP § 2106.05(d)(II), noting “Storing and retrieving information in memory” and “Electronic recordkeeping,”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract ide and the claims are not patent eligible.

Dependent claims 2, 5, 7 – 9, 12, 15, & 17 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. Claims 2 & 12 recite the additional elements of “temperature controlled enclosure” and “temperature sensor” which are recited at a high level of generality (see, e.g., the instant spec., para. 20); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Claims 5 & 15 recite the additional elements of “shipping container” and “power supply element” which are recited at a high level of generality (see, e.g., the instant spec., para. 20 & 23); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Claims 7 & 17 recite the additional element of “geolocation tracker” / “geolocation tracking device” which is recited at a high level of generality (see, e.g., the instant spec., para. 23); therefore, when taken individually and in combination, merely generally links the field of use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Claims 8 – 9 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The limitations of the claims (when viewed in combination) do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, nor do they add significantly more (i.e., an inventive concept) to the abstract idea, and are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1).

As per claim 1, Rahilly discloses a vaccine delivery and monitoring system comprising:

	• a live-delivery monitoring system comprising a vaccine shipping container… said vaccine shipping container comprising a tamper-sensor configured to generate an automated alert upon activation of said tamper-sensor ([0070] - [0071]; Figs. 6A & 6B and [0150]; Fig. 8A & [0169]; Fig. 8C & [0172], noting “tote 120” or “interactive inventory storage device 130”; [0072], “tamper sensor 156”; [0081] , [0206], [0239], [0420], tamper sensor generates alerts. As per [0254], [0388], & [0430], the stored and transported medication in the tote can be a vaccine.);
	
	• an automatic chain of custody monitoring system… said chain of custody monitoring system comprising digitally tracked and verified record of a chain of custody for said shipping container (Fig. 7A and [0024] & [0161], “system 102 using smart tote controllers 130A through 130G in networks 118 and 119 to provide secure storage, transport, and dispensing of items with inventory tracking 115, item condition tracking 116, and chain of custody tracking 117”; [0164], “chain of custody tracking 117 may track the location, quantity, condition, and chain of custody for various medicines and healthcare items inside or outside smart totes at various clinical settings and transport routes… Chain of custody tracking 117 may record the authorized user who placed the items into the associated smart tote and one or more associated timestamps, for example when the user credentials were provided, when a lock was unlocked, and when the lock was locked.”; [0178], [0185] – [0186], & [0191] – [0192], steps to track the chain of custody for a shipping container using “an access log” which is uploaded to the server 114.);

	• a shipment tracking and notification system… said shipment tracking and notification system comprising an automated computer system which receives updated location data of said shipping container and is configured to report said location data of said shipping container upon request ([0113], “the interactive storage device may be queried for the requested status, such as… location history… and the interactive storage device may respond by sending an encrypted message containing the requested status.”; [0128], [0130], updating location data for the container which, as per [0164] – [0165], is reported to the server 114.);

	• a post-delivery monitoring system comprising a first computer having a processor and data storage, user interface, and network connection (Fig. 7A & [0161], “network 118” and “server 114,” which, as per [0464], comprises “programmable processor, which may be special or general purpose, coupled to receive data and specific instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device. The programmable system or computing system may include one or more clients and/or servers. A client and server are generally remote from each other and typically interact through a communication network.”);

	• said post-delivery monitoring system configured to associate a vaccine stored within said vaccine shipping container and a patient assigned to the vaccine ([0101], [0107], [0111], [0151], & [0162] – [0164], associating a medication with a tote by the server. As per [0254], [0388], & [0430], the stored and transported medication in the tote can be a vaccine. As per [0151] & [0162], & [0177] – [0180], each stored medication (e.g., vaccine) “may be associated with a specific patient.”);

Regarding the following limitations, Rahilly, in [0151], [0161], & esp. [0167], discloses “dispensing and administering the included medications” in each tote to associated patients. To the extent to which Rahilly does not appear to explicitly disclose the following limitations, Schmidt teaches wherein:

	 • said post-delivery monitoring system further configured to receive post-delivery data associated with said vaccine ([0077], “post-treatment activities” including receiving (i.e., collecting) “information relating to the vaccine”; As per [0062], the received “information relating to the vaccine” can comprise “notices regarding the vaccine provided, information relating to the lot numbers of the vaccine administered, symptoms or complications experienced by the patient 102, follow-up vaccines or other treatments that are necessary, or solicitation of other vaccines or services offered by the administrator 104 and provider 106.”); and 

	• said post-delivery monitoring system further configured to send a report from said post- delivery monitoring system through a reporting feature to a second computing device ([0051], transmitting “notices regarding the vaccine provided, information relating to the lot numbers of the vaccine administered, symptoms or complications experienced by the patient 102, follow-up vaccines or other treatments that are necessary… by the administrator 104” to “the patient 102, the provider 106 and the supplier 108.”; [0061] – esp. [0062], sending post-vaccination reports to the patient or provider; As per Fig. 5 & [0077], “post-treatment module 514” disseminates “information relating to the vaccine” to the “patient portal 502” ([0074]); Also see [0016], [0035], [0037] & [0042], noting that the patient 102 uses a computing device to send and receive information between “administrator 104” using a computing device 700 and network architecture of Fig. 7 & [0084].).

(Note: Schmidt also teaches the limitation wherein “said post-delivery monitoring system configured to associate a vaccine stored within said vaccine shipping container and a patient assigned to the vaccine” in at least [0050] – [0051], noting associating “notices regarding the vaccine provided, information relating to the lot numbers of the vaccine administered” with “the patient 102.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Schmidt in the invention of Rahilly with the motivation to provide “significant advantages of efficiency, reliability and convenience in administration of vaccines enjoyed by patients, providers, suppliers and governmental organizations,” as evidenced by Schmidt ([0104]).

As per claim 11, Rahilly discloses a method of delivering and monitoring a vaccine, the method comprising the steps:

	• identifying said vaccine with vaccine data ([0101], [0151], & [0156], “determine the correct medications” to place in a tote by using a “unique identifier or serial number” and identifying medications from scanning barcode information. As per [0254], [0388], & [0430], the stored and transported medication in the tote can be a vaccine.); 

	• placing said vaccine into a shipping container ([0101] & [0151], loading the medication into a tote “for shipment.”); 

	• shipping said vaccine to a destination ([0166] – [0167], “Once a smart tote is ready for shipment, it may be placed on a vehicle or other transportation method along delivery route 111 to care facility 112.”);

	• tracking said vaccine and reporting said tracking of said vaccine to a delivery monitoring system ([0113], “the interactive storage device may be queried for the requested status, such as… location history… and the interactive storage device may respond by sending an encrypted message containing the requested status.”; [0128], [0130], updating location data for the container which, as per [0164] – [0165], is reported to the server 114.);

	• monitoring a tamper sensor on said shipping container to determine if said vaccine is tampered with and reporting output from said tamper sensor to said delivery monitoring system (See [0076] & [0483], recording sensor log including tamper sensor data and as per [0069], [0164], [0192] & [0474], providing sensor logs to server; also see [0072], “tamper sensor 156”; [0081], [0206], [0239], [0420], tamper sensor generates alerts; tampering monitored remotely as per [0215], [0217], [0258], [0302], & [0434]);

	• receiving said vaccine at a destination ([0167], “arrival at the destination, or care facility 112.”);

	• verifying chain of custody of said vaccine (Fig. 7A and [0024] & [0161], “system 102 using smart tote controllers 130A through 130G in networks 118 and 119 to provide secure storage, transport, and dispensing of items with inventory tracking 115, item condition tracking 116, and chain of custody tracking 117”; [0164], “chain of custody tracking 117 may track the location, quantity, condition, and chain of custody for various medicines and healthcare items inside or outside smart totes at various clinical settings and transport routes… Chain of custody tracking 117 may record the authorized user who placed the items into the associated smart tote and one or more associated timestamps, for example when the user credentials were provided, when a lock was unlocked, and when the lock was locked.”; [0178], [0185] – [0186], & [0191] – [0192], steps to track the chain of custody for a shipping container using “an access log” which is uploaded to the server 114.);

	• administering vaccine to a patient ([0151], [0161], & esp. [0167], “dispensing and administering the included medications” in each tote to associated patients.);

Regarding the following limitations, Rahilly, in [0151], [0161], & esp. [0167], discloses “dispensing and administering the included medications” in each tote to associated patients. To the extent to which Rahilly does not appear to explicitly disclose the following limitations, Schmidt teaches:

	• manufacturing a vaccine at a vaccine manufacturer ([0064] & [0066], “supplier” implements the “manufacture, handling, inventory and pricing of vaccine”);

	• providing a tracking software application to a patient computing device associated with said patient ([0093], the patient uses a “downloaded application” to interact with the system. Also see [0073] – [0074], software application is used to perform the method steps.);

	• monitoring internal and external data received by a post-delivery monitoring system, said post-delivery monitoring system comprising a processor, data storage, and network connection; determining updated vaccine data with said post-delivery monitoring system from said internal and external data ([0077], monitoring and determining “post-treatment activities” by receiving “information relating to the vaccine”; As per [0062], the received “information relating to the vaccine” can comprise “notices regarding the vaccine provided, information relating to the lot numbers of the vaccine administered, symptoms or complications experienced by the patient 102, follow-up vaccines or other treatments that are necessary, or solicitation of other vaccines or services offered by the administrator 104 and provider 106.” As per at least claim 12, [0037] & [0045], “administrator 104” operates on a computing device having “its own databases”; Also see Fig. 7 & [0084], “computer 700” used to implement the steps of the method.);

	• notifying said patient via said patient computing device from said post-delivery monitoring system of said updated vaccine data ([0051], transmitting “notices regarding the vaccine provided, information relating to the lot numbers of the vaccine administered, symptoms or complications experienced by the patient 102, follow-up vaccines or other treatments that are necessary… by the administrator 104” to “the patient 102”; [0061] – esp. [0062], sending post-vaccination reports to the patient; As per Fig. 5 & [0077], “post-treatment module 514” disseminates “information relating to the vaccine” to the “patient portal 502” ([0074]); Also see [0016], [0035], [0037] & [0042], noting that the patient 102 uses a computing device to send and receive information between “administrator 104” using a computing device 700 and network architecture of Fig. 7 & [0084].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Schmidt in the invention of Rahilly with the motivation to provide “significant advantages of efficiency, reliability and convenience in administration of vaccines enjoyed by patients, providers, suppliers and governmental organizations,” as evidenced by Schmidt ([0104]).

Claims 2 – 3, 5, 7, 12 – 13, 15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1) in view of Chou et al. (US 20180353379 A1).

As per claim 2, Rahilly / Schmidt disclose the limitations of claim 1. To the extent to which Rahilly does not appear to explicitly disclose the following limitation, Chou teaches wherein:

	• said vaccine shipping container comprising a temperature controlled enclosure configured to retain a temperature of said vaccine stored therein ([0062], [0075], medicinal carrier can “maintain the internal space to between 0.5° C. and 8° C. for at least 35 hours”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chou in the invention of Rahilly / Schmidt with the motivation to preserve medicinal products’ “stability and/or efficacy,” as evidenced by Chou ([0028]).

Rahilly further discloses:

	• said vaccine shipping container further comprising a temperature sensor communicatively connected with said tracking and notification system ([0072], [0076], temperature sensor; temperature reported to server as per [0104], [0113], [0165], [0191] – [0192]).

As per claim 12, Rahilly / Schmidt disclose the limitations of claim 11. To the extent to which Rahilly does not appear to explicitly disclose the following limitation, Chou teaches wherein:

	• said vaccine shipping container comprising a temperature controlled enclosure configured to retain a temperature of said vaccine stored therein ([0062], [0075], medicinal carrier can “maintain the internal space to between 0.5° C. and 8° C. for at least 35 hours”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chou in the invention of Rahilly / Schmidt with the motivation to preserve medicinal products’ “stability and/or efficacy,” as evidenced by Chou ([0028]).

Rahilly further discloses:

	• monitoring a temperature of said vaccine with a temperature sensor; and reporting said temperature of said vaccine to said delivery monitoring system ([0072], [0076], temperature sensor; temperature reported to server as per [0104], [0113], [0165], [0191] – [0192]).

As per claims 3 & 13, Rahilly / Schmidt / Chou disclose the limitations of claims 2 & 12. To the extent to which Rahilly does not appear to explicitly disclose the following limitation, Chou teaches:

	• wherein said temperature controlled enclosure is configured to retain said vaccine at a temperature of thirty-two degrees Fahrenheit for at least thirty-six hours ([0062], the container can “maintain the internal space to between 0.5° C. and 8° C. for at least 35 hours”; [0075], a container “maintains a temperature between 0 and 10° C. for over 40 hours.” Note: 32 degrees F equals 0 degrees C.).

Although Chou does not appear to explicitly teach 32 degrees F for 36 hrs, these claimed values fall within the disclosed range taught by Chou in [0075]. Therefore, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, there is no evidence of criticality in the instant disclosure that demonstrate any difference across a range of possible temperatures or durations, and therefore one of ordinary skill would not have expected the shipping container or contents to operate differently outside the claimed range. See MPEP § 2131.03(II) and § 2144.05(I).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chou in the invention of Rahilly / Schmidt with the motivation to preserve medicinal products’ “stability and/or efficacy,” as evidenced by Chou ([0028]).

As per claims 5 & 15, Rahilly / Schmidt / Chou disclose the limitations of claims 2 & 12. Rahilly further discloses:

	• wherein said vaccine shipping container further comprises a power supply element / providing power to said temperature controlled enclosure via a power supply ([0070], [0087], & [0158], tote “power source 180”).

As per claims 7 & 17, Rahilly / Schmidt / Chou disclose the limitations of claims 2 & 12. Rahilly further discloses:

	• wherein said vaccine shipping container further comprises a geolocation tracker / tracking a location of said shipping container via a geolocation tracking device located within said shipping container ([0077] & [0229], “Location sensor 158 may include, for example, a global positioning system (GPS) radio to enable location history tracking.”).

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1) in view of Chou et al. (US 20180353379 A1), in view of Miller (US 6875486 B2).

As per claims 4 & 14, Rahilly / Schmidt / Chou disclose the limitations of claims 2 & 12. Regarding the following limitation,

	• wherein said temperature controlled enclosure is configured to retain said vaccine at a temperature of minus twenty degrees Fahrenheit for at least twenty-four hours,

To the extent to which Rahilly does not appear to explicitly disclose wherein a container is configured to retain its contents at a temperature of minus twenty degrees Fahrenheit, Miller teaches this element in C 3, L 37 – 45, noting a container with an initial internal temperature of “minus 30 degrees centigrade” (-22 F) and gradually increases to a temperature of “minus 20 degree centigrade” (-4 F) while “gel pack” insulation phase changes take place. Miller further teaches that the container can keep its contents frozen for up to 150 hrs with an outside temperature of 72 degrees F.

Although Miller does not appear to explicitly teach minus twenty degrees Fahrenheit, these claimed values fall within the disclosed range taught by Miller (minus 22 to minus 4 degrees Fahrenheit). Therefore, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, there is no evidence of criticality in the instant disclosure that demonstrate any difference across a range of possible temperatures or durations, and therefore one of ordinary skill would not have expected the shipping container or contents to operate differently outside the claimed range. See MPEP § 2131.03(II) and § 2144.05(I).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Miller in the invention of Rahilly / Schmidt / Chou with the motivation to provide “a packaging system that advances the art by enabling the shipment under low temperature conditions for periods of time of up to 150 hours while effectively maintaining the low temperature conditions and thereby guaranteeing the integrity, wholesomeness and efficiousness [sic] of the products being shipped,” as evidenced by Miller (C 1, L 33 – 39).

To the extent to which neither Rahilly nor Miller appear to explicitly disclose maintaining the temperature “for at least twenty-four hours,” Chou, in [0062], teaches maintaining an internal temperature in a medicinal carrier device for “at least 35 hours.”

Although Chou does not appear to explicitly teach maintaining the temperature “for at least twenty-four hours,” these claimed values fall within the disclosed range taught by Chou in [0075]. Therefore, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, there is no evidence of criticality in the instant disclosure that demonstrate any difference across a range of possible temperatures or durations, and therefore one of ordinary skill would not have expected the shipping container or contents to operate differently outside the claimed range. See MPEP § 2131.03(II) and § 2144.05(I).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chou in the invention of Rahilly / Schmidt with the motivation to preserve medicinal products’ “stability and/or efficacy,” as evidenced by Chou ([0028]).

Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1) in view of Chou et al. (US 20180353379 A1), in view of Vain (US 20220180299 A1).

As per claims 6 & 16, Rahilly / Schmidt / Chou disclose the limitations of claims 5 & 15. To the extent to which Rahilly does not appear to explicitly disclose the following limitations, Vain teaches:

	• wherein said power supply element includes at least one solar panel element / providing electrical power to said power supply via at least one solar panel ([0010] & esp. [0014], solar panels to charge a battery of a container.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Vain in the invention of Rahilly / Schmidt / Chou with the motivation to enable the container to “be able to charge while the modular container is operated in a sunny environment,” as evidenced by Vain ([0014]).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1) in view of Zelocchi (US 20220051276 A1).

As per claim 8, Rahilly / Schmidt disclose the limitations of claim 1. To the extent to which Rahilly does not appear to explicitly disclose the following limitations, Zelocchi teaches:

	• wherein personally identifiable information ("PII") associated with said patient is encrypted and protected within said post-delivery monitoring system ([0168], PII is “kept securely in singular 308 and blockchain 306 databases” using “advanced encryption techniques.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zelocchi in the invention of Rahilly / Schmidt with the motivation to “securely store HIPAA mandated PHI and PII data, patient, provider, diagnosis, research, financial, advertisement, insurance, and related healthcare data,” as evidenced by Zelocchi ([0191]).

As per claim 9, Rahilly / Schmidt / Zelocchi disclose the limitations of claim 8. To the extent to which Rahilly does not appear to explicitly disclose the following limitations, Zelocchi teaches:

	• wherein said PII comprises HIPAA information ([0168], protecting patients’ PII according to “government mandated policy such as HIPAA.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zelocchi in the invention of Rahilly / Schmidt / Zelocchi with the motivation to “securely store HIPAA mandated PHI and PII data, patient, provider, diagnosis, research, financial, advertisement, insurance, and related healthcare data,” as evidenced by Zelocchi ([0191]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rahilly et al. (US 20200410446 A1) in view of Schmidt (US 20070150312 A1) in view of Takacs et al. (US 20200347209 A1).

As per claim 10, Rahilly / Schmidt disclose the limitations of claim 1. Regarding the limitation,

	• wherein said vaccine shipping container comprises an exterior layer of EPDM rubber, Rahilly, in [0172] & FIG. 8C, discloses a shipping container with external surfaces. To the extent to which Rahilly does not disclose wherein the exterior layer of the surfaces of the container comprise an exterior layer of EPDM rubber, Takacs, in [0046] & [0106], teaches that a shell has an “outer protective sheath 160” that comprises “an EPDM rubber.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Takacs in the invention of Rahilly / Schmidt with the motivation to provide a “thermally insulating layer” as part of a housing, as evidenced by Takacs ([0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628